                                                                                                      E-FILED
                                                                 Thursday, 20 December, 2018 04:20:52 PM
                                                                              Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


SRINIVAS REDDY VEERAREDDY,                    )
                                              )
                       Petitioner,            )
                                              )
               v.                             )       Case No. 18-cv-2298
                                              )
CHAD KOLITWENZEW,                             )
                                              )
                       Respondent.            )
                                              )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                       Interested Party.      )


                                             ORDER

       On November 16, 2018, Petitioner Srinvas Reddy Veerareddy (“Petitioner”) filed his

Petition (Doc 1) pursuant to 28 U.S.C. § 2241 alleging he is being improperly detained by the

Immigration, Customs and Enforcement Agency (ICE). He is currently housed at the Jerome

Combs Detention Center in Kankakee County, Illinois. Petitioner has also filed a Motion for

Service of Process at Government Expense (Doc. 4) and a Motion to Request Counsel (Doc. 5).

       Section 2241 covers any claim for release by a person who contends that his custody

violates the Constitution or laws of the United States. Collins v. Holinka, 510 F.3d 666, 667 (7th

Cir. 2007). Pursuant to 28 U.S.C. §§ 2243 and 2241, the Court’s preliminary review indicates

that the Petition could have merit and therefore orders the proper respondents to show cause, if

any it may have, within twenty-one (21) days after service of this Order, why said writ should

not be granted. After Respondent has filed his response, Petitioner is ordered to file any traverse

or reply to the response within twenty-one (21) days after service of said response on him. The



                                                  1
Court admonishes Petitioner that a failure to reply to the response pursuant to 28 U.S.C. § 2248

will cause the Court to take the allegations in the response to the Writ of Habeas Corpus as true

except to the extent that the judge finds from the evidence that they are not true.

       Petitioner has not named the proper respondents in his Petition. When an alien is

detained awaiting deportation due to a removal order, the proper respondent is the warden of the

state jail where the alien is being kept. Kholyavskiy v. Achim, 443 F.3d 946, 950-53 (7th Cir.

2006). Chad Kolitwenzew, as Chief of Corrections for the Kankakee County Sheriff’s Office, is

the only proper respondent and is added as Respondent in this case. See Robledo-Gonzalez v.

Ashcroft, 342 F.3d 667, 673 (7th Cir. 2003) (the writ of habeas corpus acts upon the person who

confines the petitioner). Field Office Director Ricardo Wong and Kankakee County Sheriff

Mike Downey are not proper respondents, and they are terminated from this case. Under Illinois

law, 55 Ill. Comp. Stat. 5/3-9005(a)(4), it is the duty of the State’s Attorney of Kankakee County

to defend Respondent Kolitwenzew in this suit.

       However, as has been done in Central District of Illinois cases Bhatti v. Jerome Combs

Detention Center et al., 17-cv-1480, Gonzalez v. Kolitwenzew et al., 17-cv-1580, Baez-Sanchez

v. Kolitwenzew et al., 18-cv-2134, and de Miranda Mendes, 18-cv-2276, this Court will

designate the United States as an Interested Party in this case. The U.S. Attorney’s Office is

hereby designated to represent the United States in this case.

       Petitioner has filed a Motion for Service of Process at Government Expense (Doc. 4)

pursuant to Fed. R. Civ. P. 4(c)(3). However, service of § 2241 Petitions is governed by 28

U.SC. § 2243 and Rules 1(b) and 4 of the Rules Governing Section 2254 Petitions, and will be

completed as ordered below. Accordingly, this motion is DENIED.




                                                 2
       Petitioner has also filed a Motion for Appointment of Counsel (Doc. 5). When

confronted with a motion to appoint counsel, the Court should ask whether the Petitioner has

made efforts to obtain counsel and whether the Petitioner appears competent to litigate the case

himself. Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir.2007). Here, Petitioner has made various

efforts to obtain counsel, but has not been successful. However, the Court notes that Petitioner

has clearly presented his claim and has not stated that he suffers from any mental or physical

disability that would impair his ability to represent himself. At this time, the Court finds that

Petitioner is competent to represent himself and advance his claims on his own. Accordingly,

Petitioner’s Motion Requesting Counsel is, respectfully, DENIED without prejudice.

       IT IS THEREFORE ORDERED:

   (1) Chad Kolitwenzew is named Respondent in this case. The Clerk of the Court shall serve

       Respondent and his statutorily-mandated attorney, Kankakee County State’s Attorney

       Jim Rowe, by certified mail pursuant to Federal Rule of Civil Procedure 5(b), with a copy

       of the Petition and this Order. Respondent has twenty-one (21) days to respond to the

       Petition (Doc. 1).

   (2) The United States is named Interested Party in this case. The Clerk of the Court shall

       serve the United States with a copy of the Petition and this Order. The United States has

       twenty-one (21) days to respond to the Petition (Doc. 1).

   (3) Respondent and the United States are directed to attach those portions of the

       administrative record that are relevant to Petitioner’s claims.

   (4) Ricardo Wong and Mike Downey are terminated from this case.

   (5) The Petitioner shall serve upon Respondent and the United States, or, if appearance has

       been entered by counsel, upon his attorney, a copy of every further pleading or other



                                                  3
   document submitted for consideration by the Court. Petitioner shall include with the

   original paper to be filed with the Clerk of the Court a certificate stating the date that a

   true and correct copy of any document was mailed to Respondent or his counsel. Any

   paper received by this Court which has not been filed with the Clerk or which fails to

   include a certificate of service will be disregarded by the Court.

(6) Petitioner must immediately notify the Court of any change in his mailing address.

   Failure to notify the Court of any change in mailing address will result in dismissal of this

   lawsuit, with prejudice.

(7) Petitioner’s Motion for Service of Process at Government Expense (Doc. 4) and Motion

   Requesting Counsel (Doc. 5) are DENIED without prejudice.



           ENTERED on this 20th day of December, 2018.

                                          s/ Sara Darrow
                                          Sara Darrow
                                          United States District Judge




                                              4
